Citation Nr: 1033375	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  97-26 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


WITNESSES AT HEARINGS ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran had active service from October 1971 to February 
1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 1997 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran and his wife testified in support of his claim at an 
April 1999 RO hearing and a transcript of that hearing is on 
file. 

A July 1999 Board decision denied service connection for PTSD on 
the basis that the claim was not well grounded.  Reconsideration 
of that decision was denied in December 1999.  The Veteran 
appealed the July 1999 Board decision to the United States Court 
of Appeals for Veterans Claims (Court) which, pursuant to a Joint 
Motion, vacated that decision by a January 2001 Order and 
remanded the case for compliance with the recently enacted 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and 
enabling regulations at 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) 
(2009) (which eliminated the requirement of a well grounded 
claim). 

The Board remanded the case in August 2001 to attempt to obtain 
from the Veteran additional information as to postservice 
psychiatric treatment and to afford the Veteran a VA psychiatric 
examination.  

A transcript of the Veteran's testimony in support of his claim 
at the RO before the undersigned Veterans Law Judge in June 2002 
is on file.  At the hearing he withdrew claims for service 
connection for a bilateral foot disability and for a right ankle 
disability.  See page 9 of the transcript of that hearing. 

In August 2002 the Board undertook additional development under 
the then existent authority provided under 38 C.F.R. § 19.9(a)(2) 
to obtain VA treatment records, records of the Social Security 
Administration (SSA), and to obtain information and to attempt to 
confirm an inservice stressor (a plane crash in Spain).  The 
Board again remanded the case in August 2003, at which time it 
was noted that, in light of recent caselaw, the procedures used 
for Board development in August 2002 were no longer valid.  The 
Board remanded the case in August 2003 for further VCAA 
compliance, to obtain VA treatment records, obtain from the 
Veteran additional information about his stressor, make further 
efforts to confirm the stressor, and afford him a VA psychiatric 
examination to determine if he had PTSD.  

Thereafter, a March 2007 Board decision denied service connection 
for a left ankle disability and again remanded the claim for 
service connection for a psychiatric disorder for additional VCAA 
compliance pursuant to the recent holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and to again attempt to verify 
the Veteran's alleged stressor by providing the appropriate 
agency with inclusive dates for a search (since a past search had 
been limited to the stressor having taken place on a specific 
day).  The Board again remanded the case in June 2009 to provide 
the appropriate agency with additional information (the location 
of the plane crash. In August 2009 that agency confirmed that a 
plane crashed on August 28, 1973, (and not in 1974) with only one 
survivor, corroborating the Veteran's alleged stressor).  

The case has now been returned to the Board.  

The Board is aware that the Veteran has submitted his own 
additional lay statement after the most recent Supplemental 
Statement of the Case (SSOC) and while the case was on appeal at 
the Board.  38 C.F.R. § 20.1304(c) states that any "pertinent" 
evidence submitted by the Veteran which is accepted by the Board 
must be referred to the agency of original jurisdiction for 
review, unless this procedural right is waived by the Veteran.  
No such waiver was received in this instance.  However, as the 
lay statement is merely cumulative in nature and do not provide 
any pertinent evidence with regard to the claim for service 
connection for PTSD, the Board finds no prejudice in proceeding 
with a decision on this issue.  38 C.F.R. § 20.1304(c) (2009). 




FINDINGS OF FACT

1.  The Veteran did not serve in combat and there is no credible 
supporting evidence of any in-service combat stressor to support 
a diagnosis of PTSD. 

2.  There is credible corroborating evidence that a plane, in 
which the Veteran had been scheduled to fly, crashed on final 
approach at an airbase in Spain; at which the Veteran arrived 
shortly thereafter, although he did not witness the crash or 
report seeing any wreckage.  

3.  The most probative medical evidence of record indicates the 
Veteran does not have PTSD due to traumatic inservice 
experiences- including uncorroborated combat against enemy 
forces or a plane crash in Spain.  

4.  A psychosis did not manifest within one year of termination 
of the Veteran's active service and an acquired psychiatric 
disorder is not otherwise shown to have been incurred in or to be 
related to his military service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated during active service; a psychotic 
disorder did not manifest within one year of service discharge; 
and acquired psychiatric disorder, to include PTSD, is not 
proximately due to or aggravated by service-connected irritable 
bowel syndrome.  38 U.S.C.A. §§ 1110 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA was enacted in 2000 and describes VA's duties to notify 
and to assist claimants in substantiating VA claims. See 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the Veteran's claim, initial RO adjudication, and 1999 
Board decision were all before the enactment of the VCAA and, so, 
the VCAA compliance prior to initial adjudication of the claim 
was not possible.  

The RO provided the Veteran with post-adjudication VCAA notice by 
letter, dated in September 2001.  The notice included the type of 
evidence needed to substantiate the claim.  The Veteran was 
informed that VA would obtain VA records and records of other 
Federal agencies and that private medical records could be 
submitted or VA could be authorized to obtain such records and 
the appellant was asked to submit all evidence, which would 
include evidence in the appellant's possession, that pertained to 
the claim.  

To the extent that the VCAA notice was provided after the initial 
adjudication, an error in failing to afford a preadjudication 
notice (timing-of-notice error) can be cured by notification 
followed by readjudication.  See Mayfield v. Nicholson, 499 F.3d 
at 1323-24; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 122-24 (2004).  Here, 
the procedural defect had been cured because after the content-
complying VCAA notice was provided the Veteran had a meaningful 
opportunity to participate effectively in the processing of the 
claim inasmuch he had to the opportunity to submit additional 
argument and evidence and to address the issue at the June 2002 
travel Board hearing, in addition to his earlier testimony at the 
1999 RO hearing.  Moreover, the case has been remanded on 
multiple occasions and this was not only for the purpose of 
complying with the VCAA duty to notify the Veteran of what was 
required to substantiate the claim but also to fulfill the VCAA 
mandated duty to assist.  The claim has been readjudicated on 
multiple occasions in Supplemental Statement of the Case (SSOCs) 
in March and April 2002, October 2006, April 2009, and as 
recently as June 2010.  

As the timing error did not affect the essential fairness of the 
adjudication of the claim, the presumption of prejudicial error 
as to the timing error in the VCAA notice is rebutted.  
Sanders v. Nicholson, 487 F. 3d 881, 891 (Fed.Cir. 2007). 

As for the degree of disability assignable and effective date of 
the claim, the requisite notice was provided in a March 2007 RO 
letter to the Veteran, in compliance with the March 2007 Board 
remand.  Moreover, because the claim is denied, any question as 
to the disability rating or effective date is moot.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (VCAA compliance is not 
required if no reasonable possibility exists that notice or 
assistance would aid in claim substantiation).   

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (38 C.F.R. § 3.159 notice).  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  Veteran's service treatment records and 
service personnel records, as well as private and VA treatment 
records have been obtained.  His records pertaining to his award 
of Social Security Administration (SSA) disability benefits are 
on file. 

The claim was remanded on multiple occasions.  It had been 
requested that the RO comply with the VCAA duty to provide 
notice, and this was done.  It was also remanded on multiple 
occasions to attempt to verify the putative stressor of the plane 
crash in Spain, and this too had been done.  It had also been 
remanded to provide the Veteran with VA psychiatric examinations, 
and this also was done.  See generally McLendon v. Nicholson, 20 
Vet. App. 79, 81 - 85 (2006); see also Locklear v. Nicholson, 20 
Vet. App. 410, 418 - 19 (2006). 

Moreover, the RO made repeated requests to attempt to obtain any 
outstanding records.  

Substantial, rather than absolute or strict, remand compliance is 
the appropriate standard for determining remand compliance under 
Stegall v. West, 11 Vet. App. 268 (1998)).  Chest v. Peake, No. 
2007-7303, slip op (July 21, 2008 Fed. Cir.); 2008 WL 2796362 
(Fed.Cir.); see also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). 

Here, as explained, there has been substantial compliance with 
the multiple Board remands.  

As there is no indication of the existence of additional evidence 
to substantiate the claim for increase, the Board concludes that 
there has been full compliance with the duty-to-notify and the 
duty-to-assist provisions of the VCAA. 



Background

The Veteran's service personnel records show that beginning in 
October 1972 thru at least April 1974 he was a Squadron Navigator 
of a C-141, 18th Military Airlift Squadron, stationed at McGuire 
Air Force Base in New Jersey.  His DD 214 shows that he was 
awarded the National Defense Service Medal and the Vietnam 
Service Medal. 

Evaluations of the Veteran's military performance from 1972 to 
July 1974 show that he was rated as excellent or outstanding.  

A November 1974 Physical Profile Serial Report show that the 
Veteran was suspended from flying duties due to irritable bowel 
syndrome (IBS).  In the Veteran's December 1974 request for 
release from extended active duty, he requested discharge from 
active service because he had been permanently suspected from 
flying status in August 1974 and reason for the suspension was 
medical disqualification.  

The Veteran's service treatment records are negative for signs, 
symptoms, history, complaints or treatment for psychiatric 
disability.  In June 1974 he began relating gastrointestinal 
complaints.  At the time of an August 1974 Periodic Flying 
examination it was noted that he was currently grounded for 
intestinal trouble.  The diagnosis was IBS. 

The Veteran had been found to be medically incapacitated for 
flying on two occasions in November 1972 for sinusitis and once 
in both December 1972 and January 1973 for nasal problems, and 
twice again in October 1973 for an upper respiratory infection.  
He was medical disqualified for flying twice in June 1974 due to 
diarrhea and in August 1974 was permanently disqualified due to 
IBS.  

A May 1975 rating decision granted service connection for IBS 
which was assigned an initial 10 percent rating.  

In September 1996 the Veteran stated that he "would like to file 
secondary condition of 'irritable bowel syndrome to include 
depression, nerves, and hypertension over a long period of 
time."  

Records from a Vet Center from October 1996 to June 1997 show 
that the Veteran wished to file a claim for service connection 
for PTSD.  The treatment records reflect multiple assessments of 
depression, but no diagnosis of PTSD.  

The Veteran was notified in January 1997 of an RO decision that 
month which denied his September 1996 claim for service 
connection for hypertension, and "depression" claimed as 
secondary to service-connected IBS.  He did not appeal that 
decision.  

By letter dated later in January 1997, the Veteran acknowledged 
the prior denial of service connection for depression, and 
erroneously stated that the denial had included PTSD, but stated 
that he wished to reopen the claim.  

In statements received in February 1997 the Veteran stated that 
it was not IBS that was the basis for his PTSD claim (which, in 
fact, he had not formally claimed) but the death of another 
individual.  He reported that a plane he had been scheduled to be 
on had crashed on a mesa in Spain.  His plane was only 15 mintues 
behind and he heard about the crash while making an approach for 
landing.  Since then, he had constantly questioned which he had 
not died but others hand.  He was obsessed with these thoughts 
and on several occasions he had become so confused and upset that 
he had considered suicide.  He had been seeing a Vet Center 
counselor.  In another letter, the Veteran reported that when 
discharged from service he had had feelings of depression, 
moodiness, and irritability.  He could recall that during service 
he had been on planes landing in Saigon and at those times he had 
been waiting for his plane to be shot at.  His aircraft had been 
used to carry crates holding bodies of those killed in combat.  
At times the aircraft had transported wounded soldiers.  As to 
the crash in Spain, both crews had left, with only 15 minutes 
separating their departure times, but the first plane had crashed 
killing all but one.  The co-pilot of the first plane had been a 
close friend.  He had learned of the crash while making an 
approach to land, the same approach used by the first plane that 
crashed.  

On VA psychiatric examination in April 1997 the claim file was 
reviewed.  The matters described in the Veteran's letters in 
February 1997 were recited.  He stated that during service he had 
been grounded for about 4 months prior to his service discharge 
due to stomach problems and depression.  In describing how this 
currently affected him he stated that he had difficulty with 
social relationships.  He had been a corporate lawyer for 12 
years, although he was currently unemployed.  He received monthly 
psychiatric treatment at a Vet Center.  He had tried to 
electrocute himself last year.  After a mental status examination 
it was concluded that the Veteran did not meet the full criteria 
for a diagnosis of PTSD.  He did not have intrusive thoughts or 
nightmares about a specific incident that he had experienced, 
although he question why others but not himself had died in the 
plane crash.  He continued to have difficulty with depression.  
The psychiatric diagnosis was dysthymia.  

An August 1998 letter from a mental health social worker of a 
Veterans Resource Center reflects that the Veteran had presented 
in September 1997 with sub-diagnostic PTSD.  

In a January 1999 letter the Veteran reported that his Vet Center 
treatment records showed that he had been diagnosed as having 
PTSD. 

At the April 1999 RO hearing the Veteran testified that until the 
last minute he had been scheduled to be on a flight of a C-141 to 
Spain but he was placed on a later flight.  As the flight he was 
on was landing, at the same airbase to which the first flight had 
been scheduled to land, he found out that the first flight had 
crashed.  He had known several men on the first flight and had 
been friends with the co-pilot, having been through survival 
training with him.  The navigator of the first flight, who had 
replaced the Veteran, was the only survivor and even he had been 
very badly hurt.  Several of the Veteran's family members had 
heard of the crash and had feared that he had been killed.  This 
had been very emotional and a very upsetting trauma to the 
Veteran.  He stated that his service records showed that after 
this crash, on several instances he had been grounded because he 
was terrified of flying following the crash.  Page 1 of the 
transcript of that hearing. He testified that his service-
connected irritable bowel syndrome was based on his psychiatric 
problems stemming from the crash and it started sometime in 
August 1974.  He had been grounded in October 1973, June 1974, 
and August and November 1974.  A VA counselor had rendered a 
diagnosis of PTSD.  During service he had been grounded because 
of his stomach problems.  Page 2. 

The Veteran's wife (who was not married to the Veteran during his 
military service) testified that without his medication he was 
quick to anger and verbally abusive.  Page 3.  They had been 
living together, off and on, since 1980 and got married in 1988.  
Page 4.  He no longer received psychiatric treatment at the Tulsa 
Vets Center.  The survivor of the plane crash in Spain had been 
the Veteran's mentor and the Veteran had received hate mail from 
that man's family because they blamed the Veteran for the 
mentor's injuries.  Thereafter, the Veteran developed physical 
problems.  Page 5. The Veteran had not sought or received 
psychiatric treatment during service.  Page 6.  The Veteran still 
did not understand why his life had been spared but the other men 
on the first flight had been killed.  The first flight had 
crashed only 15 minutes before landing in Spain.  Page 7.  The 
Veteran had been diagnosed with depression, anxiety, and PTSD.  
He again stated that all of his episodes of being grounded during 
service followed the plane crash and he felt that this was a 
direct connection with his current psychiatric disability.  Page 
8.  The Veteran stated that VA was of the opinion that his 
depression came from his IBS but the Veteran felt that his IBS 
was a manifestation of his anxiety and depression after the plane 
accident.  The Veteran stated that it was only in "these past 
years" that he had started having other problems, in addition to 
physical problems, that he had sought counseling and that is when 
he started to look back to find what was the cause of his 
problems.  His counselors had traced the cause of his problems.  
Page 9.  

VA outpatient treatment (VAOPT) records of 1999 to 2000 show that 
when evaluated by a Licensed Clinical Psychologist in November 
1999 the Veteran's chief complaints were depression, paranoia, 
crying, social isolation, and anxiety surrounding flying.  His 
symptoms had gotten worse since an inservice plane crash.  
Symptoms of depression and talking to a dead friend had 
exacerbated over the past 7 months.  He was a lawyer, writing 
decisions for SSA Judges.  During service he had flown into 
"Tonsunute" Vietnam twice monthly.  His primary trauma was the 
described plane crash.  After a mental status examination the 
pertinent diagnoses were chronic PTSD with depressive features, 
and paranoid traits.  The initial integrated evaluation summary 
was that he had depressive symptoms that reflected PTSD secondary 
to trauma during service.  In December 1999 a psychologist 
suspected that the Veteran was a somewhat passive-aggressive 
person who dealt with his anger with denial and saw himself in a 
rather victim-like role.  

The Veteran underwent private psychiatric hospitalization at the 
Laureate Psychiatric Clinic and Hospital in January 2000.  No 
inservice stressors were reported; rather, it was reported that 
his stresses were his postservice work and marital problems.  He 
denied having auditory or visual hallucinations but it was 
reported "that he 'daydreams'.  He explains that he sees his 
friend, who is dead and talks and listens to his friend."  An 
inpatient psychiatric evaluation yielded diagnoses of severe 
recurrent major depression and PTSD.  A delusional disorder was 
to be ruled out. Further records during that hospitalization note 
that the Veteran had been diagnosed with PTSD.  

In February 2000 a VA physician reported that the Veteran was 
being treated at a VAOPT clinic for major depression and PTSD.  
VAOPT records reflect that in March 2000 that same VA physician 
stated that the Veteran had been diagnosed with PTSD, and 
depression with psychotic features.  In a March 2000 report to 
the U.S. Department of Labor that VA physician reported that the 
Veteran's major diagnosis was major depression with psychotic 
features but it was also reported that he had PTSD.  

A March 2000 VAOPT record shows that the Veteran reported having 
frightening visual hallucinations.  An April 2000 VAOPT record 
shows that that physician reported that the Veteran had increased 
visual hallucinations, being visited by a friend who died during 
military service.  In an April 2000 statement that VA physician 
reported that the Veteran had been treated successfully for PTSD 
with psychotherapy and medication.  Stress from his employment 
aggravated his PTSD, causing anxiety and depression, with the 
depression degenerating into major depression with psychotic 
features.  

A May 2000 letter from the Office of Personnel Management 
reflects that the Veteran's application for disability retirement 
had been approved and that he now had to apply for Social 
Security disability benefits.  

Associated with the Veteran's records pertaining to his award of 
SSA disability benefits is a report of a May 2000 psychiatric 
evaluation by a private physician.  It was noted that his January 
2000 hospitalization was when he was having job stressors and 
marital problems.  A physician had rendered diagnoses of severe 
recurrent major depression and PTSD.  VA records had indicated 
that he had some visual hallucinations.  He denied having 
nightmares at night but that these occurred during the daytime.  
He reported having these during his military service, in the 
early 1970s.  He now had auditory hallucinations.  He spoke to a 
crew member who was in a military crash.  His visual 
hallucinations were of things moving fast across the path, and he 
worried about tripping.  After a mental status examination the 
axis I diagnosis was recurrent major depression, some psychotic 
symptoms, and "also seems to have" PTSD.  

A July 2001 VAOPT records reflects that the Veteran reported 
hearing voices.  A November 2001 VAOPT record noted that he spoke 
of the inservice plane crash which he felt had triggered PTSD.  

On VA psychiatric examination in December 2001, to determine 
whether the Veteran had PTSD, the Veteran's claim file was 
reviewed (the examination was conducted by the author of the 
November 1999 VAOPT note).  At that time the Veteran denied 
having had any inservice treatment for mental health issues or 
any such treatment within one year after his discharge from 
service.  He had stopped working as an attorney in 2000.  He had 
had several years of marital stress and also stress from 
litigation.  He had a history of auditory and visual 
hallucinations which were treated with anti-psychotic medication.  
He reported having panic attacks, in terms of becoming 
disoriented sometimes when driving even in familiar places.  He 
also had depression, anxiety, some suicidal ideation, and social 
isolation.  

The Veteran stated that he felt the root of his psychiatric 
problems was the incident of a plane crash.  While he was unable 
to name the men that had died in the crash he "stated that he 
was 'close' to them" and had gone through survival training with 
one of the men.  He reported becoming nervous about flying after 
the crash and the onset of his IBS was after the crash.  
Periodically, he had had conversations with one of the men that 
died in the crash and the conversations were quite pleasant.  He 
also reported that he often heard voices that were 
undistinguished but he could tell that they were voices rather 
than mere noise.  It was noted that he had attempted to 
electrocute himself in 1996 and was admitted for psychiatric 
hospitalization in 2000 for, in part, suicidal ideation.  

On mental status examination the Veteran reported having daily 
anxiety and hallucinations.  He did not mention any recurrent or 
intrusive distressing recollections of any traumatic events or 
distressing dreams of any traumatic events or feeling as if the 
events were recurring.  He did not mention any physiological 
reactivity to any internal or external cues that symbolized or 
brought about recollection of any aspect of "the event."  He 
did not appear to attempt to avoid thoughts or feelings or 
conversations associated with any trauma.  He did not avoid any 
activities, places or people that could arouse recollections of 
trauma and he did not mention a sense of foreshortened future.  
He did not mention having any hypervigilance or an exaggerated 
startle response.  He did report having an inability to recall 
some components of the military service, including the alleged 
accident.  He had a decreased interest in social activities and 
reported feeling detached from others.  He had difficulty staying 
asleep.  He reported some irritability and having difficulty 
concentrating.  

The Veteran was afforded psychological testing which, in part, 
was to help establish a "DSM-IV" diagnosis.  He responded in a 
manner that exaggerated symptom and based on his elevate score it 
was felt that the profile was of questionable validity.  Other 
results indicated an attempt to embellish pathology. Some of the 
results supported a diagnosis of a thought disorder.  

Based on a review of the claim files, past medical records, his 
current symptomatology, and objective "personality results", a 
DSM-IV axis I diagnosis of a schizoaffective disorder, depressed 
type, was indicated.  An axis II diagnosis of a personality 
disorder was indicated, as was an axis III diagnosis of IBS, 
ankle pain, and detached retina.  

The examiner stated that there was no evidence to support a 
diagnosis of PTSD because it was not possible to verify a 
stressor based on a review of the claim file as well as the fact 
that the Veteran was quite vague in terms of when the plane crash 
happened, where it happened, and the name of any crew members on 
the plane.  His current diagnosis of a schizoaffective disorder 
would account for his depressive symptoms, hallucinations, and 
his obsessive focus on experiences during service, paranoid 
ideation, and difficulty maintaining social relationships.   

At the June 2002 travel Board hearing the Veteran testified that 
he had received private and VA treatment for PTSD.  The Veteran 
pointed out that the VA physician that had conducted that formal 
December 2001 psychiatric examination and concluded that the 
Veteran did not have PTSD, had previously diagnosed the Veteran 
with PTSD (as reflected in the November 1999 VAOPT record).  Page 
11 of the transcript of that hearing.  The Veteran further 
testified that at least two other VA physicians at the Tulsa 
Outpatient Clinic had diagnosed the Veteran as having PTSD and 
one of those two physicians (his first VA treating physician, who 
had left and been replaced by his current VA treating physician), 
had submitted multiple statements supporting the claim.  The 
Veteran again recited the circumstances of his stressor, i.e., 
the inservice plane crash in Spain.  Page 12.  Following the 
inservice plane crash he started having gastrointestinal 
problems, to the point that he was taken off flight status due to 
IBS, and even now he remained afraid of flying.  He had daydreams 
of his friend who had been killed on the inservice flight that 
crashed.  This friend (even though having died long ago) would 
come to the Veteran and they would discuss many things.  When 
this began to happen too often, the Veteran had sought 
psychiatric hospitalization (in January 2000).  He received 
Social Security Administration (SSA) disability benefits because 
his psychiatric medication interfered with his ability to think 
straight.  Page 13.  

The Veteran testified that the plane crash occurred in 1972 or 
1973.  The personnel on the plane were with the 18th Squadron and 
it had left New Jersey out of McGuire Air Force Base to go to 
Torrejon, Spain.  Page 17.  Only the navigator had survived the 
crash, although the Veteran could not remember his name.  It was 
this person who had taken the Veteran's place, i.e., in 
substitution of the Veteran, on that flight, which the Veteran 
would otherwise have been on.  Rather, the Veteran's had left on 
a flight only 15 minutes behind the one that crashed.  Page 18.  
It was agreed that VA would take steps in an attempt to verify 
this plane crash.  Page 20.  

On VA psychiatric examination in June 2006 the claim files and 
medical records were reviewed.  It was noted that the symptoms of 
PTSD that the Veteran reported were serious nightmares, 
depression, and anxiety. He reported that these problems had 
started about five years after his military service.  He reported 
having had some tough times with his wife in the past because of 
his PTSD.  

On mental status examination the Veteran had no impairment of 
thought process or communication. He had had hallucinations of a 
friend, who was killed during the Vietnam conflict, coming back 
to talk to him about what had happened.  The Veteran sometimes 
felt paranoid about things, like other drivers on the road.  He 
sometimes had suicidal thoughts.  He reported occasional short-
term memory loss but it was not severe. He was hypervigilant to 
the degree that he checked the doors in his house and his alarm 
clock a couple of times before bed each night.  He had had some 
panic attacks.  His sleep was impaired to the degree that he 
averaged three to four hours sleep per night, even with sleep 
medication. 

The Veteran's routine combat stressor was that he was exposed to 
during service in Vietnam was that his plane was an easy target 
for ground fire.  He flew supplies into Vietnam and flew out 
wounded and dead soldiers.  His most traumatic experience was a 
plane crash (as described above). His distress after this 
happened was severe enough that he was first temporarily grounded 
from flying and then later permanently grounded.  The nightmares 
that he reportedly still had were dreams of his friend coming 
back to talk with him about it.  Sometimes the dreamed of the 
crash, which he did not witness, based on the description that 
this (dead) friend gave him of what happened either during a 
hallucination years ago or in dreams more recently.  

As a result of the traumatic event (the crash), he had a hard 
time flying now.  He tried to avoid thoughts, feelings or 
conversations about these things.  Because it had become painful 
for him, he no longer stayed in contact with the family of the 
friend who died.  The examiner opined that the Veteran did not 
meet the criteria for PTSD.  

In a May 2009 letter the Veteran stated that he had flown combat 
missions in Vietnam and this could be verified by the medals 
awarded him, as shown on his DD 214.  

In August 2009 the United States Army and Joint Service Records 
Research Center reported that the Veteran's personnel file 
verified that he was assigned to the 18th Military Airlift 
Squadron, 438th Military Airlift Wing, McGuire AFB, New Jersey, 
from October 1972 to April 1973.  A "CURR" response revealed 
that a C-141 Starlifter crashed on a mesa on a final descent to 
Torrejon Air Base, Spain, on August 28, 1973. Only one person, 
the navigator, survived the crash.  Seven crew members and 17 
passengers were killed on impact.  These details corroborated the 
statement made by the Veteran of an aircraft crash on the top of 
a mesa while on final approach to Torrejon Air Base, Spain.  The 
dates previously provided, that it occurred in 1974 were 
incorrect but the other specific details provided by the Veteran 
matched up specifically with what happened on August 28, 1973.  

Principles Governing Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  A showing of inservice 
chronic disease requires evidence of (1) a sufficient combination 
of manifestations for disease identification, and (2) sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  A showing of continuity of symptoms is not required 
when disease identity is established but is required when 
inservice chronicity is not adequately supported or when an 
inservice diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Certain conditions, such as a psychosis, will be presumed to have 
been incurred in service if manifested to a compensable degree 
within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Developmental defects, such as personality disorders which are 
characterized by developmental defects or pathological trends in 
the personality structure manifested by a lifelong pattern of 
action or behavior, are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  See 
also Johnson v. Principi, 3 Vet. App. 448, 450 (1992).  

Service connection for PTSD requires the presence of three 
elements: (1) a current medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between current symptomatology and a 
claimed in- service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually occurred.  
38 C.F.R. § 3.304(f) (2003).  With respect to the third element, 
if the evidence shows that a veteran engaged in combat and he is 
claiming a combat related stressor, no credible supporting 
evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 283 
(1994).  However, a veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat stressor.  
See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

An opinion of a mental health professional based on a postservice 
examination of a veteran cannot be used to establish the 
occurrence of the stressor.  Cohen, at 142, (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996); and Doran v. Brown, 6 Vet. 
App. 283, 289 (1994)).  

Together, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not 
create a statutory presumption that a combat veteran's alleged 
disease or injury is service-connected but considerably lighten 
the burden of proving the allegation by creating a three-step 
sequential analysis.  First, whether the veteran has submitted 
"satisfactory [italics added] lay or other evidence," and, 
secondly, whether such evidence is "consistent with the 
circumstances, conditions, or hardships of service."  Neither 
the first nor the second steps require a weighing of the lay 
evidence with contrary evidence and if the first two steps are 
met, a rebuttable factual presumption, not a legal presumption, 
of service connection arises which shall be accepted unless, 
under the third step, the presumption is rebutted by "clear and 
convincing evidence to the contrary."  It must be determined 
whether the lay evidence standing alone, and not weighed against 
other evidence, is credible and "consistent with the 
circumstances, or hardships" of service.  It is only in the 
third step (determining whether there is 'clear and unmistakable 
evidence' to rebut the factual presumption) that contrary 
evidence (e.g., a negative separation examination report) comes 
into play, with a weighing of the lay against the contrary 
evidence to determine the probative value of each.  Satisfactory 
evidence is credible evidence that would allow a reasonable fact-
finder to conclude that the disability was incurred or aggravated 
in combat.  Collette v. Brown, 82 F.3d 389, 392-94 (Fed.Cir. 
1996).  See also 38 C.F.R. § 3.304(f)(1).  

The required inservice stressor corroboration need not be by 
service records alone but may be obtained from other sources.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997) (citing M21-1, 
Part VI, 7.46(f) (Sept. 21, 1992)).  Further, the absence of 
a listed combat-related military occupational specialty or 
the absence of combat-related military citations is not 
determinative of whether a veteran participated in combat.  
Rather, all of the evidence must be reviewed.  Cohen, 10 Vet. 
App. at 137.  

The Board must find whether the preponderance of the evidence is 
against the claim.  If so, it is denied, but if the preponderance 
supports the claim or the evidence is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If 
the Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365. 



Analysis

A claim is not limited only to a particular diagnosis; rather, 
the disability claimed must reasonably be construed in light of 
the claimant's description of the claim, the symptoms described, 
and information submitted in support of the claim.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5 - 6 (2009) (holding that a claim for 
PTSD is a claim for any acquired psychiatric disorder because 
multiple diagnoses may represent subjective differences of 
opinion as to the nature of one condition, not necessarily 
multiple separate conditions).  Accordingly, while the Veteran 
has focused upon the diagnosis of PTSD, the Board will address 
whether service connection is warranted for any acquired 
psychiatric disorder.  

Addressing first the Veteran's allegation that he was in combat, 
the Board notes that the mere receipt of the Vietnam Service 
Medal does not establish that he participated in combat.  His 
military flight duties did not require an extended duration in a 
combat area.  Rather, he was limited to only some flights into 
and out of Vietnam, with no extended duty in Vietnam.  There is 
nothing to show that he either landed or departed from airbases 
in Vietnam where combat activity would be expected.  Although he 
now states that he was afraid that his plane might come under 
enemy fire, he never alleges that this actually happened.  He 
also does not state that he ever saw such an event or even heard 
from others of such events.  

Also, the Board notes the Veteran's allegation that he was in 
planes that carried dead soldiers.  However, he also has stated 
that the bodies of the dead soldiers were in crates.  He has not 
related having seen the bodies of dead soldiers but only having 
seen soldiers who were wounded while his plane transported these 
wounded soldiers back home.  

Overall, it is clear that the allegations concerning fear of 
coming under enemy fire during landings and takeoffs in Vietnam, 
as well as transporting wounded soldiers and the bodies of dead 
soldiers have never been the Veteran's primary concern.  He has 
never reported having had intrusive thoughts or recollections, 
flashbacks or nightmares of these matters.  Accordingly, the 
Board finds that the Veteran did not participate in combat and he 
sustained no inservice stressors in Vietnam.  

The Veteran has alleged that VA has found that his service-
connected IBS has caused him to have a psychiatric disorder, 
specifically PTSD; whereas he feels that PTSD caused his service-
connected IBS.  Thus, he does not claim service connection for a 
psychiatric disorder as being secondary, caused by or aggravated 
by, to his service-connected IBS.  If VA had found that the IBS 
caused an acquired psychiatric disorder, including PTSD, service 
connection would have been granted as being proximately due to or 
the result of, or aggravated by, the service-connected IBS.  
However, this is not the case.  To the contrary, it is found that 
the Veteran does not have PTSD and that any acquired psychiatric 
disorder that he may now have is unrelated to his military 
service.  

To the extent that the Veteran now has a personality disorder, 
this is not a disability for which service-connected may be 
granted.  

The Veteran contends that he developed IBS after the 1973 plane 
crash due to psychiatric symptom of PTSD.  The service treatment 
records show that he did develop IBS and that it first manifested 
after the 1973 plane crash.  However, more than mere speculation 
by the Veteran, a layperson who is not qualified to render a 
medical opinion, is required to establish his theory.  In fact, 
this theory presupposes that the Veteran then had and now has 
PTSD.  However, as will be explained, the Board concludes that 
the Veteran does not have PTSD.  In this regard, his service 
personnel records also show that his performance evaluations 
following the plane crash, but before he developed IBS, remained 
either excellent or outstanding which does not support the 
contention that he had psychiatric disability following the plane 
crash.  Also, to the extent that after service he had recited to 
medical personnel that he was suspended from flying due to 
psychiatric symptoms or a combination of psychiatric symptom and 
his service-connected IBS, this is simply not supported in the 
record which clearly shows that it was solely his now service-
connected IBS that led to his being suspended from flying.  
Moreover, it was not until decades after service that he first 
reported the putative psychiatric symptoms contributed to his 
being suspended from flying.  

The earliest contemporaneous evidence of any psychiatric 
symptomatology does not antedate 1996, a point in time more than 
two decades after the Veteran's military service and, 
significantly, a time when he was facing pressure or stress 
occupationally and martially.  Although the Veteran has more 
recently tended to downplay these postservice stresses, the 
record is replete with evidence of these stresses.  

The Veteran has, in more recent years, alleged that he had 
psychiatric symptoms during service, although he has conceded 
that he never sought or received psychiatric treatment during 
service or within one year of his discharge from service.  
Specifically, he has provided accounts of having hallucinations 
during service.  As to hallucinations, the Veteran has related 
several kinds of hallucinations.  He has reported seeing some 
intangible object, hearing vague voices, and seeing or speaking 
(or both) with one of the crewman that died in the 1973 plane 
crash.  From the evidence as a whole, it appears that the 
hallucinations which the Veteran now alleges he had during 
service were of the later nature, i.e., seeing or speaking with, 
or both, crewman who died in the 1973 plane crash.  However, the 
record indicates that these are not true hallucinations but, 
rather, that these are mere daydreams by the Veteran or that they 
occur during night time dreams.  In either event, they are not 
true hallucinations.  Moreover, there is nothing in the record 
which suggests that seeing or speaking with the dead is a symptom 
of PTSD.  

It must be noted that only relative recently has the Veteran 
sought to attribute his psychiatric disability to his military 
service.  This was acknowledged at the 1999 RO hearing.  See page 
9 of the transcript of that hearing.  This is consistent with the 
opinion of the December 2001 VA psychiatric examiner.  

In this regard, the Veteran points out that the 2001 VA 
psychiatric examiner had previously rendered a diagnosis of PTSD 
(reflected in a November 1999 VAOPT record).  As to this, there 
are other diagnoses of PTSD reflected in the VAOPT records, 
including multiple diagnoses of PTSD by the Veteran's treating VA 
physician.  However, none of the diagnoses of PTSD in the VAOPT 
records are shown to have been made after a review of the entire 
claim files or after psychological testing.  It was after both of 
these, i.e., a claim file review and psychological testing which 
suggested exaggeration and embellishment of symptomatology, that 
the 2001 VA examiner rendered a diagnosis of the Veteran's not 
having PTSD which differed from his earlier November 1999 
diagnosis of PTSD shown in the VAOPT records.  The record does 
not show that the Veteran's treating VA physician (who rendered a 
diagnosis of PTSD on multiple occasions) ever had the benefit of 
the entire claim file or the results of any psychological testing 
prior to making the diagnoses of PTSD.  

Similarly, the diagnosis of PTSD shown in the clinical records of 
the Veteran's private psychiatric hospitalization in January 2000 
appears to be no more than simply having carried forward a 
diagnosis of PTSD which was rendered by others (apparently the 
Veteran's treating VA physician).  In other words, there was no 
diagnosis of PTSD at the time of that 2000 private psychiatric 
hospitalization that was based upon an in-depth psychiatric 
examination for that purpose or after conducting psychological 
testing.  

On only three occasions has the Veteran been afforded in-depth 
psychiatric examinations for the purpose of determining whether 
he had PTSD.  All three were conducted by VA, in 1997, 2001, and 
2006.  All three VA examiners concluded that the Veteran did not 
have PTSD.  The examiner in 1999 noted that the Veteran did not 
have intrusive thoughts or nightmares.  

At the time of the 2001 examination the Veteran did not have 
hypervigilance, exaggerated startle response or recurrent or 
intrusive distressing recollections, dreams or flashbacks of any 
traumatic events.  Nor did he have any physiological reactivity 
to any internal or external cues that symbolized the plane crash.  
While the 2001 VA examiner noted that it wasn't, at that time, 
possible to verify the plane crash stressor, it is clear that the 
opinion that the Veteran did not have PTSD was not based upon the 
absence of verification of the plane crash but upon the absence 
of the symptoms associated with PTSD.  Rather, the physician 
noted that the Veteran's obsessive focus on inservice experiences 
could be accounted for by his schizoaffective disorder.  

At the time of the 2006 VA psychiatric examination the Veteran 
did, unlike during his prior VA examinations, relate having 
nightmares.  At this time he reported that these problems had 
started about five years after service; whereas, previously, he 
reported having had psychiatric symptoms during service, either 
as hallucinations or symptoms of depression or anxiety leading to 
his IBS.  Significantly, though, he again reported that his 
nightmares were of conversations with a deceased crewman that 
died in the plane crash, which is not a symptom of PTSD. 

In sum, although the Veteran has consistently reported the plane 
crash in Spain, and was ultimately proven correct, he otherwise 
has not, over the years, related a clear and consistent history 
of his psychiatric symptoms.  

In this case, the Board must give greater probative value to the 
diagnoses rendered at the time of three VA psychiatric 
examinations.  At those times not only were the claim files 
available for review but those examinations elicited detailed 
histories concerning inservice putative stressors which were not 
recorded by other medical personnel who have rendered diagnoses 
of PTSD, and also recorded the Veteran's current symptomatology 
with respect to the existence of PTSD.  

In sum, the evidence does not show that the Veteran served in 
combat, does not show that he now has PTSD, and does not show 
that any currently existing acquired psychiatric disorder had its 
onset during service or is otherwise related to his military 
service.  Likewise, the evidence does not establish any link 
between the Veteran's service-connected IBS and any currently 
existing acquired psychiatric disorder.  

New Regulation

Effective July 13, 2010, 38 C.F.R. § 3.304(f) (3) (stressor 
related to POW experience) and (f)(4) (stressor of in-service 
personal assault) were renumbered, respectively as (f)(4) and 
(f)(5), and a new (f)(3) was added which reduces the evidentiary 
burden of establishing a stressor when it is related to a fear of 
hostile military or terrorist activity.  See 75 Fed.Reg. 39843 
through 39852 (July 13, 2010). 

This final rule applies to an application for service connection 
for PTSD that is received by VA on or after July 12, 2010; or was 
received by VA before July 12, 2010 but has not been decided by a 
VA regional office as of that date; or is appealed to the Board 
on or after July 12, 2010; or was appealed to the Board before 
July 12, 2010 but has not been decided by the Board as of that 
date; or is pending before VA on or after July 12, 2010, because 
the Court of Appeals for Veterans Claims (Veterans Court)  
vacated a Board decision on the application and remanded it for 
readjudication.  See 75 Fed.Reg. 39843 (July 13, 2010).  

The new regulation provides that the reduced evidentiary standard 
of not requiring corroborative stressor evidence is not 
applicable solely because a veteran reports having experienced 
fear.  VA will not rely on a veteran's lay evidence alone to 
establish occurrence of the stressor without first meeting the 
following four requirements.  First, the veteran must have 
experienced, witnessed, or have been confronted by an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, and the response thereto must have involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  Second, a VA psychiatrist or 
psychologist, or one contracted by VA, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the symptoms are related to the claimed stressor.  Third, 
there must be in the record no clear and convincing evidence to 
the contrary, and fourth, the claimed stressor must be consistent 
with the places, types, and circumstances of the veteran's 
service."  75 Fed.Reg. 39843, 39845 (July 13, 2010).  

"[T]he rule is intended to apply only when the veteran's service 
is proximate in time and place to the traumatic event to which 
the veteran has responded with intense fear, helplessness, or 
horror.  This is consistent with current provisions of 38 CFR 
3.304(f) that do not require corroborating evidence of occurrence 
of a stressor if a veteran was diagnosed with PTSD in service, 
engaged in combat with the enemy, or was a prisoner of war, i.e., 
circumstances of service in which it is undisputed that the 
veteran was personally exposed to a stress-inducing event, making 
it unnecessary to obtain supporting documentation.  See Proposed 
Rule, 57 FR 34536 (Aug. 5, 1992) (not requiring corroborating 
evidence that a stressor occurred if evidence establishes that 
the veteran engaged in combat or is a former prisoner of war)."  
75 Fed.Reg. 39843, 39845 (July 13, 2010). 

The new regulation is not applicable in this case for three 
reasons.  First, the Veteran had not alleged or specified any 
specific event as having occurred in Vietnam which would 
constitute hostile military or terrorist activity as being the 
cause of his claimed PTSD.  Second, the event which he has 
specified as being the cause of his claimed PTSD, i.e., the plane 
crash in Spain, has already been verified.  Third, the plane 
crash in Spain was not the result of hostile military or 
terrorist activity.  

Since, for these reasons, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  And 
service connection for an acquired psychiatric disorder, to 
include PTSD, is not warranted.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


